 



Exhibit 10.8
FIRST AMENDMENT
TO
CONSULTING SERVICES AGREEMENT
     This First Amendment (“First Amendment”) to the Consulting Services
Agreement between the Parties (as defined below) dated September 15, 2005
(“Consulting Agreement”) is dated and effective January 1, 2007 (“First
Amendment Effective Date”) by and between Hythiam, Inc. (“Hythiam”) and David E.
Smith & Associates (“Consultant”) (each a “Party” and collectively, the
“Parties”).
     WHEREAS, the Parties wish to amend the Consulting Agreement to provide for
an increase in Consultant’s compensation.
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements set forth in this First Amendment, the Parties agree as
follows:
1. The Parties hereby amend Section 3 of the Consulting Agreement to replace the
amount $3,800 with the amount $4,167.
3. Except as amended by this First Amendment, all other terms and conditions of
the Consulting Agreement shall remain unchanged and in full force and effect. In
the event that any terms or conditions of the Consulting Agreement are
inconsistent with the terms of this First Amendment, the provisions of this
First Amendment shall control. Any reference to the Consulting Agreement from
and after the First Amendment Effective Date shall mean the Consulting Agreement
as amended by this First Amendment.
The Parties have executed this First Amendment by their duly authorized
representatives whose signatures appear below.

                  Hythiam, Inc.    
 
           
 
  BY:        /s/ ANTHONY M. LAMACCHIA
 
   
 
           
 
           Anthony M. LaMacchia, Senior Executive Vice President    
 
                David E. Smith & Associates    
 
           
 
  BY:        /s/ DAVID E. SMITH
 
   
 
           
 
           David E. Smith, M.D., President    

 